*977should have been held on defendant’s motion to vacate the judgment of conviction. At the hearing upon remand, it should be determined, inter alia, why the statutory defense of former jeopardy was not asserted, whether defendant was ever informed of the existence of that defense and knowingly waived it as part of her plea bargain, and whether, if it had been presented, the defense would have proved meritorious or whether the second prosecution would have come within one of the exceptions enumerated in the statute (CPL 40.20, subd 2). Damiani, J. P., Mangano, O’Connor and Weinstein, JJ., concur.